Citation Nr: 0210233	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  97-13 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

2.  Entitlement to service connection for a low back disorder 
due to an undiagnosed illness.

3.  Entitlement to service connection for cramps due to an 
undiagnosed illness.

(The issue of whether the veteran is entitled to service 
connection for a low back disorder, as a residual of an 
injury in service, will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Porfirio Martínez-Laboy, 
Attorney at Law

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

As a member of the Army National Guard of Puerto Rico, the 
veteran was ordered to active duty in Support of Operation 
Desert Shield/Storm in January 1991, and he served in the 
Southwest Asia Theater of Operations from February to May 
1991, until his discharge in June 1991.

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, denied the veteran's 
claims for service connection for a skin disorder ("rash"), 
low back condition, and cramps, all of which he alleged were 
due to undiagnosed illnesses related to his service during 
the Persian Gulf War.  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  In support of his 
claims, he testified at a hearing before the undersigned 
Member of the Board sitting at the RO in San Juan, 
Puerto Rico, in May 1998.  The claims folder was subsequently 
forwarded to the Board.  

In May 1999, the Board remanded the claims to the RO for 
further development and consideration.  The RO since has 
continued to deny the claims and returned the case to the 
Board.

The Board is undertaking additional development on the issue 
of whether the veteran has a low back disorder as a residual 
of an injury in service.  He claims that he fell off a tower 
in April 1991, while serving in the Persian Gulf War.  This 
is a different claim from his claim based on undiagnosed 
illness.  The Board has authority to develop this claim 
pursuant to authority granted by 67 Fed. Reg. 3099, 3014 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development is completed, the Board will provide 
notice to the appelant as required by Rule of Practice 903.  
(67 Fed. Reg. 3099, 3015 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the response to the notice, the Board will issue a separate 
decision addressing the claim.

FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of 
operations from February 10 to May 29, 1991, and received, 
among others, the Southwest Asia Service Medal.

2.  The appellant's skin and low back disorders, which he 
alleges are due to undiagnosed illnesses, have been medically 
attributed to known clinical diagnoses.

3.  There is no evidence of record showing that the appellant 
currently has objective indications of cramps as a chronic 
disability resulting from an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran. 38 U.S.C.A. § 
1117 (West Supp. 2001); 66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317).

2.  The criteria have not been met for service connection for 
a skin disorder as a manifestation of an undiagnosed illness.  
38 U.S.C.A. § 1117 (West Supp. 2002); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 
38 C.F.R. § 3.317).

3.  The criteria have not been met for service connection for 
a low back disorder as a manifestation of an undiagnosed 
illness.  38 U.S.C.A. § 1117 (West Supp. 2002); 66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 
38 C.F.R. § 3.317).

4.  The criteria have not been met for service connection for 
cramps as a manifestation of an undiagnosed illness.  38 
U.S.C.A. § 1117 (West Supp. 2002); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 
38 C.F.R. § 3.317).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the U.S. signed into law the VCAA-which since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  The implementing regulations are 
found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The VCAA eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the appellant of the type of evidence needed to 
support his claims, and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined.  Id.  With certain exceptions 
that are not relevant to this particular appeal, the VCAA is 
applicable to all claims that were filed on or after the date 
of its enactment, and to claims that were filed prior to that 
date and not yet final.  Therefore, the appellant is entitled 
to have the VCAA considered in his current appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The records reflect that in this case, all the requirements 
of the VCAA have been met.  The RO had the appellant examined 
several times, in January 1995, February 1995, March 1995, 
and April 1995, and that latter evaluation was specifically a 
Persian Gulf War protocol examination.  The RO also has 
continually apprised the veteran of the reasons and bases for 
denying his claims when he was notified of the decisions.  
This included when he was sent copies of the actual rating 
decisions as well as the various notices of the decisions.  
The RO also explained the reasons and bases for denying the 
claims when he was sent a Statement of the Case (SOC) in June 
1996, and when he was sent the Supplemental Statements of the 
Case (SSOCs) at various times during the years -in April 
1997, April 1998, June 1998, and most recently in January 
2002.  Furthermore, the RO cited the governing laws and 
regulations in the SOC and SSOCs, and the appellant had an 
opportunity to discuss the specific details of his 
allegations while testifying during his hearing in May 1998.  
Moreover, the Board remanded his claims to the RO in May 1999 
to obtain additional medical records that are relevant to his 
appeal, concerning any treatment that he may have received 
prior to, during, or since service.  This included, not only 
treatment from VA, but also while in Army National Guard and 
from private doctors.  The RO obtained the appellant's Army 
National Guard records, on remand, but were unable to obtain 
any other records because he did not respond to the RO's 
August 1999 letter requesting other additional evidence.  
The RO more recently sent him another letter in January 2002 
specifically discussing the legal implications of the VCAA, 
and even called his house in March 2002 to ensure that he had 
no additional evidence to submit.  It has been reported that 
although he was not at home (He had been recalled to active 
duty and sent to Arabia.), his daughter acknowledged, 
nonetheless, that he had received the RO's earlier letters.  
So, to the extent possible, he has been duly informed of the 
VCAA and provided the benefits and procedural protections 
offered by it.  Thus, the Board may proceed to adjudicate his 
claims without prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Governing Laws and Regulations

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  This was later extended to December 31, 2001.  
Effective November 9, 2001, however, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  See 66 Fed. 
Reg. 56,614 (November 9, 2001) (to be codified as amended at 
38 C.F.R. § 3.317).  So the veteran is entitled to have his 
claims considered in light of this latest terminal date.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i)	became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2006; and
(ii)	by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  
The 6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. * * * 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) 
muscle pain (5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or 
symptoms (8) signs or symptoms 
involving the respiratory system 
(upper or lower) 
(9) sleep disturbances (10) 
gastrointestinal signs or symptoms 
(11) cardiovascular signs or 
symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under 
this section:

(1)	if there is affirmative 
evidence that an undiagnosed illness 
was not incurred during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War; or 

(2)	if there is affirmative 
evidence that an undiagnosed illness 
was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the 
onset of the illness; or 

(3)	if there is affirmative 
evidence that the illness is the 
result of the veteran's own willful 
misconduct or the abuse of alcohol 
or drugs.

(d)	For purposes of this section:

(1)	the term "Persian Gulf 
veteran" means a veteran who served 
on active military, naval, or air 
service in the Southwest Asia 
Theater of operations during the 
Persian Gulf War.

(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, 
the Arabian Sea, the Red Sea, and 
the airspace above these locations.

See 66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).

III.  Legal Analysis

The veteran's service personnel records-including his DD 
Form 214, confirm that he served in the Southwest Asia 
theater of operations from February 10 to May 29, 1991, and 
received, among others, the Southwest Asia Service Medal.  
Therefore, he is a Persian Gulf veteran.  He alleges that he 
has a skin disorder, low back condition, and cramps as a 
result of undiagnosed illnesses attributable to his service 
in the Persian Gulf War.  His various skin and low back 
disorders, however, all have been medically attributed to 
known clinical diagnoses, as opposed to something unknown and 
undiagnosed, and there also is no evidence of record showing 
that he currently has objective manifestation of a chronic 
disability manifested by cramps resulting from an undiagnosed 
illness.  Thus, his appeal for service connection for these 
conditions, on this basis, must be denied.

The reports of VA medical examinations conducted in January 
and March 1995 indicate the veteran's various skin disorders 
are due to tinea pedis, tinea unguium, folliculitis, and 
atrophic dermatitis.  These are all known clinical diagnoses, 
as opposed to something unknown and undiagnosed.  
Furthermore, although the report of the January 1995 VA 
examination, in particular, indicates that the veteran also 
had a history of tinea cruris and intertrigo, these are known 
clinical diagnoses as well.  Aside from that, the medical 
records obtained concerning the veteran's service in the Army 
National Guard indicate that, although treated for tinea 
cruris ("jock itch") in May 1989, that was nearly 2 years 
before he was in Southwest Asia in support of Operation 
Desert Storm/Shield.  Obviously then, since he had that skin 
disorder well prior to even participating in the Persian Gulf 
War, it clearly cannot be attributable to it.

The report of another VA medical examination conducted in 
February 1995 also indicates the veteran's various low back 
disorders are due to known clinical diagnoses-specifically, 
lumbosacral paravertebral fibromyositis and degenerative 
joint disease (i.e., arthritis) of the right sacroiliac joint 
and lumbar spine.  Other medical records on file concerning 
treatment that he has received from private doctors further 
confirms that his low back disorders are due to known 
clinical diagnoses-as opposed to something unknown or 
undiagnosed.  Of note, when seen by private doctors and a 
chiropractor at various times in June 1994, September 1995, 
November 1995, and December 1995, they, too, indicated that 
his low back pain was due to spondylosis (i.e., arthritis) 
and significant disc herniation at L5-S1 that was possibly 
due to an injury.  As in the case of his skin disorders, the 
fact that his low back symptoms have been medically 
attributed to a known clinical diagnosis precludes granting 
service connection on the basis of an undiagnosed illness.

As for the veteran's other claim for service connection for 
cramps, the records show that he complained of experiencing 
them during his April 1995 Persian Gulf registry examination 
(a protocol evaluation).  But during the objective clinical 
portion of that evaluation, there was no evidence of cramps 
to confirm that he, in fact, experiences them, much less as a 
result of an undiagnosed illness related to his service in 
the Persian Gulf War.  The numerous other medical records on 
file also do not confirm that he does, and the only other 
mention of cramps is in relation to his low back disorder as 
part and parcel of that.  Consequently, since there is no 
medical evidence of record indicating that he had cramps 
while in service, or that he currently experiences 
"chronic" cramps due to an undiagnosed illness or as a 
disability within the meaning of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, there is no basis for granting service 
connection for the cramps, either as directly incurred in 
service, or on the premise of an undiagnosed illness.  And 
since the preponderance of the evidence is against the 
veteran's claims, the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 3.102; Cartwright v. Derwinski, 2 
Vet. App. 24, 26 (1991); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for service connection for a skin disorder due to 
an undiagnosed illness is denied.

The claim for service connection for a low back disorder due 
to an undiagnosed illness is denied.

The claim for service connection for cramps due to an 
undiagnosed illness is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

